HEDRICK, Judge.
Plaintiff’s claim against defendant Jones on her contract to guarantee payment of the fee incurred by defendant Hines is established when the pleadings and the stipulations are considered together.
The consideration for the contract between plaintiff and defendant Jones was plaintiff’s obtaining employment for defendant Hines. Since the contract between plaintiff and defendant Jones was in writing, the statute of frauds has no application. G.S. 22-1. The amount defendant Jones agreed to pay was the amount of the fee earned by plaintiff in securing employment for defendant Hines. The parties stipulated that plaintiff had obtained employment for defendant Hines and that the fee was $169.00.
Based upon the stipulations, plaintiff is entitled to judgment against defendant Jones in the amount of $169.00. The judgment dismissing plaintiff’s claim against defendant Jones is reversed and the case is remanded to the district court for the entry of judgment in accordance with the stipulations.
Reversed and remanded.
Judge Vaughn concurs.
Judge Brock dissents.